Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page1lof14 PagelD #: 149
BENDETT@ McHUGH

ATTORNEYS AT LAW

EXHIBIT

August 30, 2018 CS
Dawn E. Smith SS
1357 Salem Road

Salem Township, ME 04983

 

RE: 1357 Salem Road, Salem Township, Maine
Dear Sir/Madam:

This firm serves as legal counsel to Federal National Mortgage Association, the mortgagee
(“Mortgagee”) for the mortgage from Sheldon A. Smith and Dawn E. Smith to Green Tree Servicing
LLC (the “Mortgage”), encumbering certain real property and improvements thereon located at 1357
Salem Road, Salem Township, Maine (the "Property") which secures a certain promissory note (the
“Note”; together with the Mortgage and all other documents executed in connection therewith, the
“Loan Documents”) of the same date.

Please be advised that the Note is in default for breach of the conditions contained in the Loan
Documents, including without limitation the failure to make monthly payments due under the Note.

As of August 30, 2018, the full amount past duc is $4,796.06 (the “Cure Amount”). Pursuant to 14
M.R.S.A. § 6111, the Loan Documents, and/or the Maine Consumer Credit Code, you have a right to
cure the default by paying the full Cure Amount on or before October 8, 2018 (the “Cure Date”).
Please be advised only certified funds will be accepted. Plcasc make the check payable to:

Ditech Financial LLC, the servicer of the Mortgage and mail your payment to:

Bendett & McHugh

270 Farmington, Ave., Suite 151
Farmington, CT 06032

ATTN: Rebecca Rollo

An itemization of the Cure Amount, including amounts of past due principal and interest, as well as
fees, costs, and all charges required to cure the default is attached to this letter. The total amount
needed to cure the default pursuant to this letter does not include any amounts that become due after
the date of this letter. However, this will not change the amount needed to cure the default pursuant to
this letter. If the default is not cured by the Cure Date, the balance of the Note may be deemed
accelerated without further demand, and the Mortgagec or its successor or assignee (together, the
“Lender’) may proceed with foreclosure of the Mortgage. ‘The Lender may also be entitled to all
reasonable costs, expenses and fees incurred by the Lender in pursuing its remedies including, but not
limited to, reasonable attorney's fees.

As of August 30, 2018, the Mortgage secures the amount of $76,807.36,

Notwithstanding any accelcration, pursuant to the terms of the Mortgage and/or applicable law, at
any time before a judgment enters enforcing the Mortgage, you may have the opportunity to reinstate

270 FARMINGTON AVENUE, SUITE 15] *FARMINGION, CONNECTICUT 06032 © TEL (860) 677-2868 © TDD/TYY Piraser First Dian 711
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 2of14 PagelD#: 150

the mortgage loan by paying all sums which would then be due under the Mortgage had no
acceleration occurred, including reasonable attorneys’ fees and other costs of proccedings which have
been incurred as of the date of such payment, and by complying with any reasonable requests of the
Lender in connection with protection of its security interest in the Property, as set forth in the
Mortgage. If you meet the conditions required to reinstate prior to the deadline established by
applicable law and/or the loan documents, you will have the night to have the enforcement of the
Mortgage discontinued, and to have the Note and Mortgage remain fully effective as if immediate
payment in full had never been required.

You may have options available other than foreclosure. You may discuss available options with the
Lender, its servicer if applicable, or a counselor approved by the United States Department of
Housing and Urban Development (“HUD”) (see attached list of agencies approved by HUD to assist
mortgagors in the State to avoid foreclosure). Additional] information may be found at
http://Awww.hud.gov/offices/hsg/sth/hcee/hes.cfm? webListA ction=scarch&searchstate=me. You are
encouraged to explore available options prior to the Cure Date,

 

The contact information for an individual representing the lender that may modify the loan is:
Ditech Financial LLC, PO Box 6172, Rapid City, SD 57709 Attn: Collection Department
(800-643-0202.

Also, you may assert through court action the nonexistence of a default or any other defense you may
have to acceleration and sale of the property. Ifa court action for foreclosure is commenced, you
also have a right to assert those claims or defenses in response to that action. Where mediation is
available under state law (14 M.R.S.A. §6321-A), you may request mediation to explore options for
avoiding foreclosure judgment.

NOTICE:

THE LAW FIRM OF BENDETT AND MCHUGH, PC IS A DEBT COLLECTOR AND IS
ATTEMPTING LO COLLECT A DEBT. ANY INFORMATION WE OBTAIN WILL BE
USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
IN BANKRUPTCY WHICH DISCHARGED THIS DEBT, THIS CORRESPONDENCE JS
NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A DEBT,
BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,
Benjamin S. Civtinane

Benjamin S. Cirrinone, Esq.

SENT VIA FIRST CLASS CERTIFICATED, POSTAGE PREPAID

2

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ¢ TEL (860) 677-2868 © TDD/TYY Piease First DiAt 711
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 3o0f14 PagelD #: 151

ltemization of Cure Amount thru August 30, 2018

Principal & Interest & Escrow Payments $3,303.61
6 Payments @ $460.21

1 Payment @ $542.35

Attorney’s Fees $1,159.00
Late Charges Due $253.11
Property Inspection Fee $90.00
Suspense ($9.66)
Total arrearage $4,796.06

 

3

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 ¢ TEL (860) 677-2868 * TDD/TYY PLease First Dia 711
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 4of14 PagelD #: 152

This listing is current as of 08/01/2018

Agencies located in MAINE

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:
Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affilistion:
Website:
Agency Ta:
Agency Nannie:
Phone:

Toll Feee:
Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency 10:

Agency Name:
hora.

toll Freer

Fan,

Email:
Address:

hitos faoos hid eov/afliceséise ss fhe ba:

MAINE STATE HOUSING AUTHORITY
207-626-4670

800-452-4668

207-626-4678

dkjohnson@mainehousing org

353 Water Street

AUGUSTA, Maine 04330-4665

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English
www.mainehousing org

81227

MAINE STATE HOUSING AUTHORITY
207-626-4670

dkjohnson@inainehousing.arg

353 Water St

Augusta, Maine 04330-6113

- Pre-purchase Counseling

+ Pre-purchase Homebuyer Education Workshops
- English

MAINE STATE HOUSING AUTHORITY
http://www. mainehousing.org

84456

Page | of 4

 

PENQUIS COMMUNITY ACTION PROGRAM
207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.org

762 Harlow Street

PO Bax 1162

BANGOR, Maine 04401-4952

- Financial, Budgeting, and Credit Workshops

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshaps

- English’

NELGHBORHOOND REINVESTMENT CORP. DRA NEIGHBORWORKS AMERICA
http://www. penquis.org

81649

MIDCOAST MAINE COMMUNITY ACTION
207-442°7963
BNO-2271-2221
207-443-7447
candice.carpenter@mmecacorp.arg
34 Wing Farm Pkwy
Bath, Maine 04530 1515
Financial Managernent/Budgel Counseling
Rental Housing Counseling
Services for Homeless Counseling
English
- Spanish

http://www midcoastnamecommunityaction arg
BOSO2

WALDO COMMUNETY ACTION PARTINERS
204-338 GBOG

NSA
FV Eratd Slste LOL
Belfast, Maing OAO15 Ont

pou ofa AavebbistAcuon Suarchksearchstal

wo Ola
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page5of14 PagelD #: 153

Couuseling Services:

Languages:

Affiliation:
Website:
Agency ID:

 

Aqeucy Nane:
Phone:

Toll free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency IO:
Agency Name:
Phone:

Toll Prear

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Aqeney ID:

Agency Name:
Phone:

Toll Free:
Paw:

Urnails co

Ackdre ss:

Counseling Services:

Hittios “apps lle gawe

- Financal Management/Budget Counseling
Morigage Delinquency and Default Resolution Counseling
Non-ODelinquency Posl Purchase Workshops
Proe-purchase Counseling
Pre-purchase Homebuyer Education Workshops
Rental Housing Counseling
Resalving/Preventing Mortgage Delinqueacy Workshops
Services for Homeless Counseling
- English

French

German
MAINE STATE HOUSING AUTHORITY
hitp://watdacap.org
90310

CQASTAL ENTERPRISES, [INCORPORATED
207-504-5900
877-340-2649

jason thomas@ccimainc.org
30 Federal Street
Suite 100
BRUNSWICK, Maine 04011-1510
Fair Housing Pre-Purchase Education Workshops
- Financial Management/Budget Counseling
Itome Improvement and Rehabilitation Counseling
Mortgage Delinquency and Default Resolution Counseling
Non-Qelinquency Post Purchase Workshops
Pre-pucchase Counseling
- Pre-purchase Homebuyer Education Workshops
- Predatory Lending Education Workshops
Rental Housing Counseling
Reverse Mortgage Counseling
Services for Horneless Counseling
- English
- Spanish
CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www ceimaine.org
8098S

Pape 2 ala

 

AVESTA HOUSING DEVELOPMENT CORPORATION
207-553-7780-3347
Bag! “6516
207-S53-7778
ndigeronimo@avestahousing.acg
307 Cumberland Avenue
PORTLAND, Maine 04101-4920
> Faie Housing Pre-Purchase Education Workshops
- Financial Management/Gudgel Counseling
- Financial, Budgeting, and Credit Workshops
Mortgage Delinquency and Default Resolution Cuwsuling
- Noa-Melinguency Post Purchase Workshops
Pre purchase Counseling
Pre-purchase Hornebuyer Education Workshaps
» Predatory Lending Education Workshops
Rental Housing Counseling
Resolving/Preventing Mortgage Delinquency Workshops
Caqhsi
COTIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www avestahousing. og
eLlada

MONEY MANAGEMENT INTERNATIONAL » SOUTH PORTLAND
YOG 232 9080

BOG 232 9080

BEG G2leHp20

gofyu@ingneymaadyement org

j6ess SE SU Floor

Portland Motiie 4101

> Pmaocal Managernant/Budqer Counseling

Gelingquency and Dafaull Resolution Counseling
iuernoy Posl Purchase Workshops

    

  
 

 

  

  

Pre-purs nase Counsehrig

pee purchase llomolbuyer Cdacslban Workshaps

   
 

of

trees hissys (hice shes perl ct a weblLisevcnon = search sci obit

ci BU 2OER
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page6of14 PagelD#: 154

Languages: - English
~ Spanish
Affiliation: MONEY MANAGEMENT INTERNATIONAL INC
Website: http://www.maneymanagement.org
Agency 1D: 82632

Agency Name: PINE TREE LEGAL ASSISTANCE, [NCORPORATED
Phone: 207-774-8211
Toll Free:
Fax: 207-828-2300
Email: aheald@ptla.org
Address: 88 Federal St
PO Box S47
PORTLAND, Maine 04101-4205
Counseling Services: - Fair Housing Pre-Purchase Education Workshops
Mortgage Delinquency and Default Resolution Counseling
Pre-purchase Counseling
Predatory Lending Education Workshops
Rental Housing Counseling
Services for Homeless Counseling
Languages: - Arabic
ASL
Cambodian
Cantonese
Chinese Mandarin
Creole
C2ech
English
Farsi
French
Hindi
Hmong
(ndonesian
Korean
Polish
Portuguese
Russian
Spanish
- Swahili
- Turkish
- Ukrainian
- Vietnamese
Affiliation:
Website: http://www.ptla.org
Agency 10: 80635

‘

Agency Name: PROPERITY ME FKA COMMUNITY FINANCIAL LITERACY
Phone: 207-797-7890
Toll Free:
Fax:
tmail: crwaganje@prosperityme.org
Address: 309 Cumberland Ave Ste 202

Portland, Maine 04101-4982
- Fair Housing Pre-Purchase Education Workshops
- Financial Management/Budget Counseling
- Financial, Budgeting, and Credit Workshops
- Pre-purchase Counseling
- Pre-purchase Homebuyer Education Workshops
- Rental Housing Counseling
Languages: - English

> French

» Other

- Swahili
Affiliation: MAINE STATE HOUSING AUTHORITY

Website: http: //eflme org/

Agency ID: 80649

Agency Name: AROOSTOOK COUNTY ACTION PROGRAM, INC
Phone: 207-764-3721
Toll Free:
Fax:
Email: N/A
Address: 771 Main St
Presque Isle, Maine 04769 2201

Counseling Services:

Counseling Services

hing #apps hud cov/ollices/bse/sflvhecAhes pit clo l& weblistActon=scoarcha& souehstac

Page 3 of 4

G.

me

2008
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 7of14 PagelD #: 155

Languages:
Affiliation:
Website:
Agency ID:

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affitiation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affitiation:
Website:

Agency Nane:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency 1D:

Agency ID: 81580

hiros Janos hud eovéothees/liseésthfhceshes ocuin cha’ & weblistvcuon? scacchb&searehstat

Pape 4 of 4

- Mortgage Delinquency and Oelault Resolution Counseling
- Pre-purchase Counseling
Pre-purchase Homebuyer Education Workshops
English
MAINE STATE HOUSING AUTHORITY
http://www atap-me org
836414 .

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2903

207-490-5026
Meaghan,Arzberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Home [mprovement and Rehabilitation Counseling

> Mortgage Oclinquency and Default Resolution Counseling
- Non-Delinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Educalion Warkshops

» Rental Housing Counseling

~ Services for tlomeless Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC
hltp://www. yccac.org

81150

COMMUNITY CONCEPTS, INC. ALSO DBA HOMEQUESTMAINE
207-333-6419

 

207-795-4069
homequest@community-concepts.org

17 Market Square

SOUTH PARIS, Maine 04281-1533

- Fair Housing Pre-Purchase Education Workshops

~ Financial Management/Budget Counseling

~ Mortgage Delinquency and Default Resolution Counseling
» Non-Delinquency Post Purchase Workshops

« Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- Predatory Lending Education Workshops

- Rental Housing Counseling

~ Eniglisth

CITLZENS' HOUSING AND PLANNING ASSOCIATION, INC.
www.community concepts.org

  

KENNESEC VALLEY COMMUNTITY ACTION PROGRAM
800-542-8227

N/A

97 Water St

Waterville, Maine 04901-6339

- Financial Management/Budget Counseling

~ Mortgage Delinquency and Default Resolution Counseting
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

~ English

NEIGHBORHOOD REINVESTMENT CORP
http //www Kyeap org

81685

  

OBA NEIGHBORWORKS AMERICA

1Q

Sef 2018
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 8of14 PagelD #: 156

BENDETT@ McHUGH

ATTORNEYS AT LAW

August 30, 2018

Sheldon A. Smith
1357 Salem Road
Salem Township, ME 04983

RE: 1357 Salem Road, Salem Township, Maine
Dear Sir/Madam:

This firm serves as legal counsel to Federal National Mortgage Association, the mortgagee
(“Mortgagee”) for the mortgage from Sheldon A. Smith and Dawn E. Smith to Green Tree Servicing
LLC (the “Mortgage”), encumbering certain real property and improvements thercon located at 1357
Salem Road, Salem Township, Maine (the "Property") which secures a certain promissory note (the
“Note”; together with the Mortgage and all other documents executed in connection therewith, the
“Loan Documents”) of the same date.

Please be advised that the Note is in default for breach of the conditions contained in the Loan
Documents, including without limitation the failure to make monthly payments due under the Note.

As of August 30, 2018, the full amount past duc is $4,796.06 (the “Cure Amount”). Pursuant to 14
M.R.S.A. § 6111, the Loan Documents, and/or the Maine Consumer Credit Code, you have a right to
cure the default by paying the full Cure Amount on or before October 8, 2018 (the “Cure Date”).
Please be advised only certified funds will be accepted. Please make the check payable to:

Ditech Financia] LLC, the servicer of the Mortgage and mail your payment to:

Bendett & McHugh

270 Farmington, Ave., Suite 151
Farmington, CT 06032

ATTN: Rebecca Rollo

An itemization of the Cure Amount, including amounts of past due principal and interest, as well as
fees, costs, and all charges required to cure the default is attached to this letter. The total amount
needed to cure the default pursuant to this Jetter does not include any amounts that become due after
the date of this letter. However, this will not change the amounl! needed lo cure the default pursuant to
this letter. If the default is not cured by the Cure Date, the balance of the Note may be deemed
accelerated without further demand, and the Mortgagce or its successor or assignee (together, the
Lender”) may proceed with foreclosure of the Mortgage. The Lender may also be entitled to all
reasonable costs, expenses and fecs incurred by the Lender in pursuing its remedies including, but not
limited to, reasonable attorney's fees.

As of August 30, 2018, the Mortgage secures the amount of $76,807.36.

Notwilhstanding any acceleration, pursuant to the terms of the Mortgage and/or applicable law, at
any time before a judgment enters enforcing the Mortgage, you may have the opportunity to reinstate

270 FARMINGTON AVENUE, SUITE 151] *FARMINGTON, CONNECTICUT 06032 * TEL (860) 677-2868 © TDD/TYY Piéase First Dia 711]
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page9of14 PagelD #: 157

the mortgage loan by paying all sums which would then be due under the Mortgage had no
acceleration occurred, including reasonable attomeys' fecs and other costs of proceedings which have
been incurred as of the date of such payment, and by complying with any reasonable requests of the
Lender in connection with protection of its security interest in the Property, as set forth in the
Mortgage. If you meet ihe conditions required to reinstate prior to the deadline established by
applicable law and/or the loan documents, you will have the right to have the enforcement of the
Mortgage discontinued, and to have the Note and Mortgage remain fully effective as if immediate
payment in full had never been required.

You may have options available other than foreclosure. You may discuss available options with the
Lender, its servicer if applicable, or a counselor approved by the United States Department of
Housing and Urban Development (“HUD”) (see attached list of agencies approved by HUD to assist
mortgagors in the State to avoid foreclosure). Additional information may be found at
http://www.hud.gov/offices/hse/sth/hee/hes.cfn?webListAction=search&searchstate=me. You are

 

encouraged to explore available options prior to the Cure Date.

The contact information for an individual representing the lender that may modify the loan is:
Ditech Financial LLC, PO Box 6172, Rapid City, SD 57709 Attn: Collection Department
(800-643-0202.

Also, you may assert through court action the nonexistence of a default or any other defense you may
have to acceleration and sale of the property. Ifa court action for foreclosure is commenced, you
also have a right to assert those claims or defenses in response to that action. Where mediation is
available under state law (14 M.R.S.A. §6321-A), you may request mediation to explore options for
avoiding foreclosure judgment.

NOTICE:

THE LAW FIRM OF BENDETT AND MCHUGH, PC IS A DEBT COLLECTOR AND IS
ATTEMPTING TO COLLECT A DEBT. ANY INFORMATION WE OBTAIN WILL BE
USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY RECEIVED A DISCHARGE
IN BANKRUPTCY WHICH DISCHARGED THIS DEBT, THIS CORRESPONDENCE IS
NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTEMPT TO COLLECT A DEBT,
BUT ONLY ENFORCEMENT OF A LIEN AGAINST PROPERTY.

Very truly yours,
Benjamin S$. Civiinane

Benjamin S. Cirrinone, Esq.

SENT VIA FIRST CLASS CERTIFICATED, POSTAGE PREPAID

y

270 FARMINGTON AVENUE, SUITE 15] *FARMINGTON, CONNECTICUT 06032 © TEI (860) 677-2868 ¢ TDD/TYY PLEASE First Dist 711
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 100f14 PagelD#: 158

Itemization of Cure Amount thru August 30, 2018

Principal & Interest & Escrow Payments $3,303.61
6 Payments @ $460.21

1 Payment @ $542.35

Attorney’s Fees $1,159.00
Late Charges Due $253.11
Property Inspection Fee $90.00
Suspense ($9.66)
Total arrearage $4,796.06

 

3

270 FARMINGTON AVENUE, SUITE 151 *FARMINGTON, CONNECTICUT 06032 © TEL (860) 677-2868 « TDD/TYY PLease First Dia 711
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 11 of 14

This listing is current as of 08/01/2018,

Agencies located in MAINE

Aqency Name:
Phane:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:
Fax:

Eroail:
Address:

Counseling Services:

Longuages:

Affiliations
Wabsile:
Agency LO:

Agaucy Name:
Phoae:
Tolltrees

Fax:

Eureact:
Address:

hitos Hapos bud covrolieusdisescthocAes aera con? & woebliscXc cei sacl seachstal

MAINE STATE HOUSING AUTHORITY

207 626-4670

800-452-4668

207-626-1678

dkjohnson@mainehousing.org

353 Water Street

AUGUSTA, Maine 04330-4665

- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

» English

www. mainehousing.org
81227

MAINE STATE I(OUSING AUTHORITY
207 626-4670

dkjohnson@mainehousing. org
353 Water St
Augusta, Maine 04330-6113
+ Pre-purchase Counseling
Pre-purchase Homebuyer Education Workshops
- English
MAINE STATE HOUSING AUTHORITY
http://www. mainehousing.org
84456

PENQUIS COMMUNITY ACTION PROGRAM
207-974-2403

888-424-0151

207-973-3699

hmassow@penquis.arg :

262 Harlow Street

PO Box 1162

BANGOR, Maine 04401-4952

- Financial, Budgeting, and Credit Workshops

- Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

- Pre-purchase Homebuyer Education Workshops

- English’

NEIGHRARHOON REINVESTMENT CORP. OBA NEIGHRORWORKS AMERICA
http://www. penquis.org

81649

M(OCOAST MAINE COMMUNITY ACTION
207-442-7963
800-221-2221
207-443-7447
candice. carpenter@mimcacarp.org
34 Wing Farin Pkwy
Bath, Maine 04530-1515
financial Management/Budget Counseling
Rental Housing Counseling
Services for Homeless Counseling
English
Spanish

hup //www wnidcoastmainecommunilyaction org
80502

 

WALDO COMMUNITY ACTION PARTNERS
207-338-6809

N/A
9 field SO Ste 201
Belfost Mame CAILS-GOG!

PagelD #: 159

Page

lof4
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 12o0f14 PagelD #: 160

Page 2 of 4

+ Financial Management/Budget Counseling
Martgage Delinquency anu Default Resotucion Counseling
Non-Delinquency Post Purchase Wackshaps
Pre-purchase Counseling
Pre-purchase Homebuyer Education Warkshops
Rental Housing Counseling
- Resolving/Preventing Mortgage Delinquency Warkshops
+ Services for Homeless Counseling
English
- French
- German
Affitiation’ MA(NE STATE HOUSING AUTHORITY
Website: http://waldocap.org
Agency IDs 90310

Agency Nare: COASTAL ENTERPRISES, INCORPORATED
Phone: 207-504-5900
Toll Free: 877-340-2649
Fax:
Email: jason, thomas@ceimaine.org
Address: 30 Federal Street
Suite 100
BRUNSWICK, Maine 04011-1510
- Fair Housing Pre-Purchase Education Workshops
Financial Management/Budget Counseling

- Home Improvement and Rehabilitatton Counseling
- Mortgage Delinquency and Default Resolution Counseling
« Non-Delinquency Post Purchase Workstiops
~ Pre-purchase Counseling
- Pre-purcthase Homebuyer Education Workshops
- Predatory lending Education Workshaps
- Rental Housing Counseling
- Reverse Mortgage Counseling
- Services for Homeless Counseling
Languages: - English

- Spanish
Affiliation: CITEZENS' HOUSING AND PLANNING ASSOCIATION, INC.

Website: http://www.celmaine.org

Agency ID: 80985

Counseling Services:

Languages:

Counseling Services:

Agency Name: AVESTA HOUSING DEVELOPMENT CORPORATION
Phane: 207-553-7780-3347
Tolt Free: 800-339-6516
Fax: 207-553-7778
Email: ndigeronimo@avestahousing.org
Address: 307 Curnberland Avenue

PORTLAND, Maine 04101 1920
- Fair Housing Pre-Purchase Education Workshops
« Financial Management/Budget Couriscling
- Financial, Budgeting, and Credit Workshops
- Martgage Delinquency and fault Resolution Counseliag
» Non-Delinquency Post Purchase Workshops
- Pre-purchase Counseling

Pre-purchase Homebuyer Education Workshops
- Predatory Landing Education Workshops
- Rental Housing Counseling
- Resolving/Preventing Mortgage Delinquency Workshops
Languages: ~ English

Affiliation: CIT(ZENS' HOUSING AND PLANNING ASSOCIATION, ING

Website: www.avestahousing org

Agency ID: 81144

Agency Name: MONEY MANAGEMENT INTERNATIONAL SOUTH PORTLAND
Phane: 666-232 9080
Toll Free: 866-242-9080
Fax: BOG-921-5129
Email counseluiginfo@moneyoandgenmentl org
Address: 177 Congress St OTH Floas
Portland, Maine 04101
Counseting Services: - fimaacial Management/Budget Couasciig
Mamtdage Delinqueney onc Uctaule Re solunan (ounguing
> Non Ouhoquency Cust Purchase Warkshogs
Che purchase Counsedncg
Pre purchase Homebuyrs Lducation Workshops
Rentol Housig Counseling

Counseling Services:

   

 

PX webb ste lig sae Ar see distur

hitos gathps did coy Folblreeslisy/s hZicestres parities di
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19

Languages:

Affiliation:
Website:
Agency ID:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:

Affiliation:
Website:
Agency 10;
Agency Name:
Phone:

Tall Free:

Fax:

Email:
Address:

Counseling Setvices:

Languages:

Affiliation:
Websites
Agency tb:

Agency Name:
Phone:

Toll lrea:

Cam:

Email:
Adelress:

 

Counseling Servicas

lito //aipps hud eae

82632

~ Englist

- Spanish

MONEY MANAGEMENT INTERNATIONAL INC.
http://www moreymanagement org

PINE TREE LEGAL ASSISTANCE, [INCORPORATED
207-774-8211

207-828-2300
nheald@pua.org

88 Federal St

PO Box 547

PORTLAND, Maine 04101-4205

- Fair Housing Pre-Purchase Education Workshops
Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling

Predatory Lending Education Workshops
Rental Housing Counseling

« Services for Homeless Counseling

- Arabic

- ASL

Carnbodian

Cantonese

Chinese Mandarin

Creole

Czech

English

Farsi

French

Hindi

Fimony

- Indonesian

Korean

- Polish

Portuguese

Russian

Spanish

Swahili

» Turkish

Ukrainian

- Vietnamese

1

'

‘

‘

http://www ptla.org

80635

PROPERITY ME FKA COMMUNITY FINANCIAL LITERACY
207-797-7890

 

crwaganje@prosperityme.orq
309 Cumberland Ave Ste 202
Portland, Maine 04101-4982
Fair Wousing Pre-Purchase Education Workshops
~ Financial Management/Budget Counseling
> Financal, Budgeting, and Credit Workshops
Pre-purchase Counseling
Pre pucchase Homebuyer Education Workshops
- Rental Housing Counseling
> English

- Freach

- Okher

» Swahili

MAINE STATE HOUSING AUTHORITY
htep://cthne org/

80649

AROOSTOOK COUNTY ACTION PROGRAM, ING
207 764A 3721

N/A

PCY Bia Sh
Presque late, Maing O4 769 22014

Htices/lsed’sthvhc ches punt edn de webb iiavcaar

1
\

Sea echt sci bs tit

Page 13 0f 14 PagelD #: 161

Page 3o0f4

NOES
Case 1:18-cv-00433-NT Document 14-7 Filed 01/30/19 Page 14 of 14

languages:
Afliliation:
Website:

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Website:
Agency IO:

83641

+ Mortgage Delinquency and Default Resolution Counseling
- Pre-purchase Counseling
* Pre-purchase Homebuyer Education Workshops
English
MAINE: STATE HOUSING AUTHORITY
http. //www acap-me.org

YORK COUNTY COMMUNITY ACTION AGENCY
207-459-2903

207-490-5026
Meaghan. Araberger@yccac.org

6 Spruce Street

SANFORD, Maine 04073-2917

- Fair Housing Pre-Purchase Education Workshops

> Financial Managernent/Budget Counseling

~ Home tinprovement and Rehabilitation Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Oelinquency Post Purchase Workshops

» Pere: purchase Counseling

» Pre-purchase Hornebuyer Education Workshops

~ Predatory Lending Education Workshops

- Rental Housing Counseling

~ Services for Homeless Counseling

- English

CITIZENS' HOUSING AND PLANNING ASSOCIATION, INC.
http://www. yccac.org

B1150

PagelD #: 162

Pape 4 of 4

 

Agency Name:
Phone:

Toll Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:

Webhsite:
Agancy IO:

Aqency Name:
Phone:

ToU Free:

Fax:

Email:
Address:

Counseling Services:

Languages:
Affiliation:
Website:

 

Agency [D:

hits fans tid tovéotlicesfhse/sth Acesbes ouinlefoVW webb srActon scarch&scarehstd

COMMUNITY CONCEPTS, INC, ALSO DBA HOMEQUESTMAINE
207-333-6419

207-795-4069 .
hornequest@cammunity-concepts.org

17 Market Square

SOUTH PARIS, Maine 04281-1533

- Fair Housing Pre-Purchase Education Workshops

- Financial Management/Budget Counseling

- Mortgage Delinquency and Default Resolution Counseling
- Non-Oclinquency Post Purchase Workshops

- Pre-purchase Counseling

- Pre purchase Homebuyer Fducation Warkshons

- Predatory Lending Education Workshops

- Rental Housing Counseling

- English

CITIZENS’ HOUSING AND PLANNING ASSOCIATION, INC,
www.community-concepts.org

81580

KENNEBEC VALLEY COMMUNITY ACTION PROGRAM
600-542-8227

N/A
97 Water St
Watarville, Maine G4901 6339
Financial Management/Budget Counseling
Mortgage Delinquency and Default Resolution Counseling
» Pre- purchase Counseling
Pre qurchase Harnebuyer Education Workshops
English

NEIGHBORHOOD REINVESTMENT CORP OBA NEIGHBORWORKS AMERICA

http /Awww Kycaporg
81085

SPAPOTE
